Motion for leave to prosecute appeal as a poor person granted. The appeal may be perfected upon one typewritten copy of the record and five typewritten copies of the brief. Motion for extension of time within which to perfect appeal granted and time is extended for 90 days. Motion for assignment of counsel granted and Andrew W. Pinckney, Esq., attorney at law, 90 State Street, Albany, New York, is hereby assigned as counsel for appellant. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.